Case: 13-11958   Date Filed: 03/19/2014   Page: 1 of 8


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11958
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:11-cr-00038-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

THANH QUOC HOANG,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (March 19, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 13-11958     Date Filed: 03/19/2014    Page: 2 of 8


      Thanh Quoc Hoang appeals his convictions and sentence of 28 months of

imprisonment for six counts of defrauding the Security Bank of Bibb County by

writing worthless checks to Fleet Credit Card Service and American Express. See

18 U.S.C. § 1344. Hoang challenges several evidentiary rulings, the sufficiency of

the evidence, and the ten-level enhancement of his sentence based on the amount

of loss, see United States Sentencing Guidelines Manual § 2B1.1(b)(1)(F) (Nov.

2012). We affirm.

      The district court did not abuse its discretion by excluding as unhelpful three

of the four opinions that Hoang proffered that he would elicit from a forensic

accountant, J.P Gingras. Gingras intended to testify that Hoang’s bank and credit

card statements failed to establish who was responsible for the recorded

transactions and that the check kiting was inconsistent with earlier activity in

Hoang’s accounts, but those observations could be made by defense counsel, see

United States v. Frazier, 387 F.3d 1244, 1262–63 (11th Cir. 2004), and did not

involve any scientific, technical, or specialized information that required

explanation by an expert, see United States v. Hansen, 262 F.3d 1217, 1234 (11th

Cir. 2001). Gingras also intended to testify that the extent of the fraud would

“support the possibility that Mr. Hoang was the victim of identity theft,” but that

speculative and vague statement could have confused and misled the jury. See

Frazier, 387 F.3d at 1266. Hoang argues that the exclusion of Gingras’s opinions


                                          2
              Case: 13-11958     Date Filed: 03/19/2014   Page: 3 of 8


thwarted him from presenting his defense of identity theft, but the evidentiary

ruling did not affect Hoang’s substantial rights, see United States v. Abreu, 406
F.3d 1304, 1306 (11th Cir. 2005). Hoang presented his defense to the jury through

eliciting testimony that the bank was unaware who signed the checks drawn on

Hoang’s account; a document examiner could not determine whether Hoang signed

the checks that were drawn on insufficient funds; and a handwriting expert was

“virtually certain or almost certain” that Hoang did not sign the checks.

      The district court did not plainly err by admitting testimony from Arthur

Hardy, a former agent of the Federal Bureau of Investigation, about his interview

of Hoang. Hoang argues that the district court sua sponte should have “inquire[d]”

and “conduct[ed] a hearing, if necessary,” to determine whether Hoang’s

statements were admissible, see Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774

(1964), because Hardy failed to provide him warnings about his constitutional

rights, see Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966), but Hardy’s

testimony established that the interview was noncustodial. Hardy testified that he

interviewed Hoang at his home, with his wife present; Hardy told Hoang during

the interview that he was free to move about and go to the restroom; Hoang did not

act intimidated by the federal agent; and the interview lasted only 35 to 40 minutes.

See United States v. Brown, 441 F.3d 1330, 1347–48 (11th Cir. 2006). Hoang

argues that Hardy requested a handwriting sample without informing Hoang that


                                          3
                Case: 13-11958   Date Filed: 03/19/2014    Page: 4 of 8


he had a right to refuse to cooperate, but Hoang cites no authority for the

proposition that a request for a handwriting sample transforms an otherwise

voluntary interview into a custodial interrogation, see United States v. Aguilar-

Ibarra, 740 F.3d 587, 592 (11th Cir. 2014). Hoang suggests that his limited

understanding of the English language and the judicial system affected his ability

to end the interview, but Hardy testified that he did not notice a language barrier;

Hoang conversed in English; and Hoang spoke willingly about his use of credit

cards to obtain cash that he used to gamble. The district court was not obliged to

inquire into the admissibility of Hoang’s statements when the interview was

noncustodial.

      The district court also did not plainly err by admitting evidence, under

Federal Rule of Evidence 404(b), that Hoang submitted worthless checks to

Citibank to pay for charges to his Home Depot credit card. Hoang did not object

after receiving notice that the government would introduce evidence of the

uncharged acts. Hoang also did not object to the testimony from Steven Bishop, a

fraud examiner for Citibank, that the company extended Hoang credit of $2,500,

which he spent in one transaction; he acquired additional credit by submitting three

worthless checks for $2,500; and, before Citibank presented his checks for

payment, Hoang made additional charges on the credit card. Evidence of those

transactions was intrinsic to the charged offenses because Hoang wrote the


                                          4
              Case: 13-11958     Date Filed: 03/19/2014   Page: 5 of 8


worthless checks to Citibank, Fleet Credit Card Service, and American Express

within a two-month period. See United States v. Troya, 733 F.3d 1125, 1131 (11th

Cir. 2013). The transactions with Citibank also were probative to prove Hoang’s

intent to defraud Security Bank and credit card companies and to establish that it

was improbable that so many fraudulent acts were attributable to identity theft.

See Fed. R. Evid. 404(b); United States v. Brown, 665 F.3d 1239, 1247–48 (11th

Cir. 2011). And the district court eradicated “[a]ny possible unfair prejudice” by

instructing the jury before Bishop testified that his testimony could be considered

only “to decide whether [Hoang] had the state of mind or intent necessary for the

crime charged or that he acted according to a plan or to prepare to commit a crime

or committed the charged acts by accident or mistake.” See Brown, 665 F.3d at

1247. The district court did not err, much less plainly err, by admitting evidence of

the worthless checks Hoang submitted to Citibank.

      Nor did the district court plainly err by admitting evidence under Rule

404(b) of Hoang’s gambling debts. During the investigation, agents learned that

Hoang had used a credit card issued by JP Morgan Chase Bank at two different

casinos in 2003 and 2004. When interviewed by Agent Hardy, Hoang admitted

that, between 2002 and 2004, he lost more than $100,000 while gambling in

various casinos; he used lines of credit to obtain cash advances to fund his

gambling in hopes that he could repay his gambling debts; and he ignored credit


                                          5
                 Case: 13-11958    Date Filed: 03/19/2014   Page: 6 of 8


card bills he received in the mail. During trial, Hardy identified, without objection,

certified copies of judgments against Hoang by Jazz Casino d/b/a Harrah’s Casino

New Orleans, Beau Rivage Resorts, Inc., and Atlanta City Showboat, Inc. This

evidence was inextricably intertwined to the charges against him because it proved

Hoang’s motive. See Troya, 733 F.3d at 1131. Hoang complains that he was not

notified before the evidence was introduced at trial, but the government was not

required to provide notice of intrinsic evidence. See United States v. Church, 955
F.2d 688, 700 (11th Cir. 1992). And any prejudicial effect of the evidence was

outweighed by its probative value. See Troya, 733 F.3d at 1132. The district court

did not err, plainly or otherwise, by admitting evidence about Hoang’s gambling

debts.

         Hoang argues that he was denied a fair trial because of the cumulative effect

of admitting uncharged conduct, but his argument fails. Because Hoang has failed

to identify any individual instances of individual error, “no cumulative error[] can

exist.” United States v. Waldon, 363 F.3d 1103, 1110 (11th Cir. 2004).

         Hoang argues that there is insufficient evidence to support his convictions,

but he cannot satisfy the high bar for relief. Because Hoang failed to move for a

judgment of acquittal at the close of the evidence, we will reverse his convictions

only to prevent a miscarriage of justice, which occurs only when “the evidence on

a key element of the offense is so tenuous that a conviction would be shocking,”


                                            6
              Case: 13-11958     Date Filed: 03/19/2014    Page: 7 of 8


United States v. Perez, 661 F.3d 568, 574 (11th Cir. 2011). Sufficient evidence

establishes that Hoang intentionally participated in a scheme to defraud a federally

insured financial institution. See United States v. McCarrick, 294 F.3d 1286, 1290

(11th Cir. 2002). At trial, two employees of Security Bank, Lydia Ham and Jeane

Weeks, testified that the bank was federally insured. See United States v. Baldwin,

644 F.2d 381, 385 (5th Cir. 1981) (“Uncontradicted testimony [that] the deposits

were federally insured is sufficient” to support a conviction for armed robbery of a

bank, under 18 U.S.C. § 2113(d).). And a jury reasonably could have found, based

on the documentary evidence and testimonies of bank and credit card companies

and federal investigators, that Hoang devised a plan to open a checking account at

Security Bank from which he could write worthless checks to pay credit cards,

which subjected the bank to a “risk of loss” with the passing of each worthless

check because it could have covered an account in overdraft and not recovered the

amount of a check it paid on an account with insufficient funds. See United States

v. De La Mata, 266 F.3d 1275, 1298 (11th Cir. 2001).

      The district court did not plainly err by enhancing Hoang’s sentence by ten

levels for the amount of loss. A defendant is subject to a ten-level increase of his

base offense level if the amount of loss inflicted by his fraud offense involves more

than $120,000 and less than $200,000. U.S.S.G. § 2B1.1(b)(1)(F). “Facts

contained in a [presentence investigation report] are undisputed and deemed to


                                          7
              Case: 13-11958     Date Filed: 03/19/2014   Page: 8 of 8


have been admitted unless a party objects to them before the sentencing court with

specificity and clarity.” United States v. Beckles, 565 F.3d 832, 844 (11th Cir.

2009) (internal quotation marks and citation omitted). Hoang’s presentence

investigation report provided that he wrote approximately 48 worthless checks

worth $165,760.11 on his account at Security Bank. Hoang did not object to this

statement in his presentence investigation report, and during his sentencing

hearing, his attorney conceded that “the guidelines [were] done exactly correctly.”

Based on Hoang’s admissions, the district court did not err, much less plainly err,

in determining the amount of loss.

      We AFFIRM Hoang’s convictions and sentence.




                                          8